DETAILED ACTION

The instant application having application No 16/846030 filed on 04/10/2020 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 5 or 6 or 9 or 10 or 11 or 12 or 13 or 14 is incorporated into the independent claim 1.
Claim 16 would be allowable if (i) claim 17 or 20 is incorporated into the independent claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farrokhi et al. (US 20160154116, Jun. 2, 2016) in view of Cui et al. (US 20200309531, Oct. 1, 2020).

Regarding Claim 1, Farrokhi discloses modulated by a first template signal defining a first code sequence characterized by a transmitter chip period (page 10, par (0057), line 1-12, the original samples are taken at some nominal sampling rate, the nominal sampling rate may be 8 samples per chip (first template). Each sample was thus intended to be separated in time by 1/8th of a chip period);
demodulating the signal according to a first local oscillator frequency to generate a first received baseband signal, the first local oscillator frequency and the first carrier frequency defining a first desynchronization ratio in irreducible form characterized by a first denominator greater than a threshold denominator(page 6, par (0050), line 1-20,  the final sample will be displaced by 2.5% of the chip period from where it should have been sampled with regard to the clock sampling rate error will level off the coherent integration game by just twenty PRN sequences. A navigation data symbol boundary even have been crossed by the 20th PRN sequence, the effects of receiver-clock sampling rate error and Doppler shift make the perfect replica PRN sequence desynchronized with the samples of the received PRN sequences);
sampling the first received baseband signal at the transmitter chip period to generate a first set of digital samples (page 6, par (0050), line 1-20, the chip period from where it should have been sampled by the 20th PRN sequence make the perfect replica PRN sequence desynchronized with the samples (digital samples) of the received PRN sequences);
the fine time grid characterized by a time resolution less than the transmitter chip period(page 5, par (0047), line 1-20, Each chip period is 1 µs long, the final sample will be offset based upon the true time scale by approximately 2.5% of a chip. So instead of being exactly in the middle of the final chip, final sample is either advanced or retarded by just 2.5% of the chip period (wherein resolution is less than the chip period), with regard to the timing for PRN sequence);
calculating, on the fine time grid, a first cross-correlation function comprising a cross- correlation of the first reconstructed baseband signal and the first template signal(page 4, par (0022), line 1-20, If the received PRN sequences are re­sampled, the corresponding resampled sets of time samples can then be cross-correlated with the appropriate perfect replica PRN sequences and coherently summed to form a candidate cross-correlation result, the re-sampled sets for the perfect reference PRN replica sequences cross-correlated with the original time samples of the received PRN sequences and coherently summed. Conventional cross-correlation acquisition techniques applied to the cross-correlations sums to determine a specific re-sampling); and
calculating, on the fine time grid, a first time-of-arrival of the first signal based on the first cross-correlation function (page 4, par (0022), line 1-20, Conventional cross-correlation acquisition techniques applied to the cross-correlations sums to determine a specific re-sampling, corresponds to an acquisition knowledge of the arrival times for the received PRN sequences, he cross­correlation can be performed and tested for a given effective sampling rate).
Farrokhi discloses all aspects of the claimed invention, except detecting times-of-arrival of signals comprising, at a receiving node during a first time slot, receiving a first signal comprising a first carrier signal characterized by a first carrier frequency; generating, on a fine time grid, a first reconstructed baseband signal based on the first set of digital samples.
Cui is the same field of invention teaches detecting times-of-arrival of signals comprising (page 1, par (0006), line 10-12, using time of arrival information assuming that the clock synchronized at the node), at a receiving node during a first time slot, receiving a first signal comprising a first carrier signal characterized by a first carrier frequency(page 8, par (0129), line 1-12, Fine frequency offset tuning could applied during a data communication period as part of a frame synchronization and channel equalization procedure); generating, on a fine time grid, a first reconstructed baseband signal based on the first set of digital samples (page 8, par (0128), line 1-20, the system will maintain synchronization status by continuing to update frequency and time whenever it is needed, our CFO and SFO estimation and correction method can be used to fine-tune(fine time grid) the oscillator continuously at the receiver).
Farrokhi and Kim are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify generating, on a fine time grid, a first reconstructed baseband signal based on the first set of digital samples the teaching of Farrokhi to include the teaching the system will maintain synchronization status by continuing to update frequency and time whenever it is needed of Cui because it is providing the unique solution of combining multiple IMUs together to achieve high accuracy rotation and location estimation.
Regarding Claim 15, Farrokhi discloses all aspects of the claimed invention, except calculating the time resolution of the fine time grid based on the first denominator.
Cui is the same field of invention teaches calculating the time resolution of the fine time grid based on the first denominator (page 7, par (0106), line 1-20, the step size for phase alignment is adaptively adjusted. A larger value means fast alignment but with less resolution, a small value means high resolution). 
Regarding Claim 16, Farrokhi discloses receiving the signal comprising a template signal defining a code sequence characterized by a transmitter chip period (page 10, par (0057), line 1-12, the original samples are taken at some nominal sampling rate, the nominal sampling rate may be 8 samples per chip (first template). Each sample was thus intended to be separated in time by 1/8th of a chip period);
demodulating the signal to generate a received baseband signal; sampling the received baseband signal at a receiver sampling period to generate a set of digital samples, the receiver sampling period and the transmitter chip period defining a desynchronization ratio in irreducible form characterized by a denominator greater than a threshold denominator(page 6, par (0050), line 1-20,  the final sample will be displaced by 2.5% of the chip period from where it should have been sampled with regard to the clock sampling rate error will level off the coherent integration game by just twenty PRN sequences. A navigation data symbol boundary even have been crossed by the 20th PRN sequence, the effects of receiver-clock sampling rate error and Doppler shift make the perfect replica PRN sequence desynchronized with the samples of the received PRN sequences);
the fine time grid characterized by a time resolution less than the receiver sampling period and less than the transmitter chip period(page 5, par (0047), line 1-20, Each chip period is 1 µs long, the final sample will be offset based upon the true time scale by approximately 2.5% of a chip. So instead of being exactly in the middle of the final chip, final sample is either advanced or retarded by just 2.5% of the chip period (wherein resolution is less than the chip period), with regard to the timing for PRN sequence);
calculating, on the fine time grid, a cross-correlation function comprising a cross- correlation of the reconstructed baseband signal and the template signal (page 4, par (0022), line 1-20, If the received PRN sequences are re­sampled, the corresponding resampled sets of time samples can then be cross-correlated with the appropriate perfect replica PRN sequences and coherently summed to form a candidate cross-correlation result, the re-sampled sets for the perfect reference PRN replica sequences cross-correlated with the original time samples of the received PRN sequences and coherently summed. Conventional cross-correlation acquisition techniques applied to the cross-correlations sums to determine a specific re-sampling); and calculating, on the fine time grid, the time-of-arrival of the signal based on the cross- correlation function(page 4, par (0022), line 1-20, Conventional cross-correlation acquisition techniques applied to the cross-correlations sums to determine a specific re-sampling, corresponds to an acquisition knowledge of the arrival times for the received PRN sequences, he cross­correlation can be performed and tested for a given effective sampling rate).
Farrokhi discloses all aspects of the claimed invention, except detecting times-of-arrival of signals comprising, generating, on a fine time grid, a reconstructed baseband signal based on the set of digital samples.
Cui is the same field of invention teaches detecting times-of-arrival of signals comprising (page 1, par (0006), line 10-12, using time of arrival information assuming that the clock synchronized at the node), generating, on a fine time grid, a reconstructed baseband signal based on the set of digital samples(page 8, par (0128), line 1-20, the system will maintain synchronization status by continuing to update frequency and time whenever it is needed, our CFO and SFO estimation and correction method can be used to fine-tune(fine time grid) the oscillator continuously at the receiver).
Farrokhi and Kim are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify generating, on a fine time grid, a first reconstructed baseband signal based on the first set of digital samples the teaching of Farrokhi to include the teaching the system will maintain synchronization status by continuing to update frequency and time whenever it is needed of Cui because it is providing the unique solution of combining multiple IMUs together to achieve high accuracy rotation and location estimation.
Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Hall et al. (US 6208871, Mar. 27, 2001) teaches Method and Apparatus for providing a time adjustment to a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)-270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464